THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51807 EAU TECHNOLOGIES, INC. (Name of Registrant in Our Charter) Delaware 87-0654478 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1890 Cobb International Blvd, Suite A Kennesaw, Georgia 30152 (678) 388-9492 Douglas W. Kindred 1890 Cobb International Blvd, Suite A Kennesaw, Georgia 30152 (678)-388-9492 (Address and telephone number of Principal Place of Business) (Name, address and telephone number of agent for service) Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer (as defined in Rule405 of the Securities Act). Yes oNo þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes oNo þ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934, as amended, during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” “accelerated filer” and smaller reporting company” in Rule12b-2 of the Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act). Yes oNo þ At March30, 2015, 28,575,371 shares of the Registrant’s common stock, $0.0001 par value per share, were outstanding.The aggregate market value of shares of common stock held by nonaffiliates as of June 30, 2014, was $734,883. Documents Incorporated By Reference: None TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS. 2 ITEM 1A. RISK FACTORS. 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. PROPERTIES 14 ITEM 3. LEGAL PROCEEDINGS. 14 ITEM 4. MINE SAFETY DISCLOSURES 14 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 15 ITEM 6 SELECTED FINANCIAL DATA. 15 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 16 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 19 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 19 ITEM 9A. CONTROLS AND PROCEDURES. 20 ITEM 9B OTHER INFORMATION 21 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 22 ITEM 11. EXECUTIVE COMPENSATION. 24 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 26 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 27 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 27 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 29 SIGNATURES 31 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1“SAFE HARBOR” FOR FORWARD LOOKING STATEMENTS.This Form 10-K contains statements that are not historical facts. These statements are called “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “should” and similar expressions or words.Forward-looking statements include statements about our liquidity, our ability to fund operations, reserves, patent protection, outsourcing, life spans of generators, losses, demand for our products, expected returns, expected benefits of out-sourcing, long-lived assets and internal controls.Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements.There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including: ●
